order resolving all of the claims and issues below, any aggrieved party
                may appeal. Accordingly, we
                           ORDER this appeal DISMISSED.




                                                 Saitta


                                                                              J.




                cc: Hon. Jerry A. Wiese, District Judge
                     Giovanna Westwood
                     Tiffany & Bosco, P. A.
                     Santoro Whitmire
                     Smith Larsen & Wixom
                     Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                   2
(0) 1947A